     Case 2:21-cv-00265-VAP-GJS Document 12 Filed 03/16/21 Page 1 of 3 Page ID #:65




 1    Youssef H. Hammoud (SBN: 321934)
      L. Tegan Rodkey (SBN: 275830)
 2    PRICE LAW GROUP, APC
 3    6345 Balboa Blvd., Suite 247
      Encino, CA 91316
 4
      T: (818) 600-5596
 5    F: (818) 600-5496
 6    E: youssef@pricelawgroup.com
      E: tegan@pricelawgroup.com
 7    Attorneys for Plaintiff,
 8    Marco Andrade Rios
 9
                        UNITED STATES DISTRICT COURT
10                 IN THE CENTRAL DISTRICT OF CALIFORNIA
11
      MARCO ANDRADE RIOS,                       Case No.: 2:21-cv-00265-VAP-GJS
12
13                 Plaintiff,                   NOTICE OF SETTLEMENT
14
            v.
15
16
      CITIBANK, N.A.,
17
18                Defendant.
19
20
21
22
            NOTICE IS HEREBY GIVEN that Plaintiff Marco Andrade Rios
23
24    (“Plaintiff”) and Defendant Citibank, N.A., have settled all claims between them
25    in this matter. The parties are in the process of completing the final settlement
26
      documents and expect to file a Stipulation for Dismissal with Prejudice within the
27
28    next forty-five (45) days. Plaintiff requests that the Court vacate all pending
                                               -1-
     Case 2:21-cv-00265-VAP-GJS Document 12 Filed 03/16/21 Page 2 of 3 Page ID #:66




 1    deadlines and hearings in this matter. Plaintiff also requests that the Court retain
 2    jurisdiction for any matters related to completing and/or enforcing the settlement.
 3
 4
 5                                           RESPECTFULLY SUBMITTED,
 6
      DATED: March 16, 2021                  By: /s/ Youssef H. Hammoud
 7                                           Youssef H. Hammoud (SBN: 321934)
 8                                           PRICE LAW GROUP, APC
                                             6345 Balboa Blvd., Suite 247
 9
                                             Encino, CA 91316
10                                           T: (818) 600-5596
11                                           F: (818) 600-5496
                                             E: youssef@pricelawgroup.com
12                                           Attorneys for Plaintiff,
13                                           Marco Andrade Rios
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
     Case 2:21-cv-00265-VAP-GJS Document 12 Filed 03/16/21 Page 3 of 3 Page ID #:67




 1                             CERTIFICATE OF SERVICE
 2          I hereby certify that on March 16, 2021, I electronically filed the foregoing
 3
      with the Clerk of the Court using the ECF system, which will send notice of such
 4
 5    filing to all attorneys of record in this matter. Since none of the attorneys of record
 6
      are non-ECF participants, hard copies of the foregoing have not been provided via
 7
 8    personal delivery or by postal mail.
 9
10
11          PRICE LAW GROUP, APC
            /s/ Lia Ruggeri
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
